Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.
 
Status of Application, Amendments, and/or Claims
3.	The Amendment and request for continued examination filed 14 October 2021 has been received and entered in full.  Claim 1 has been amended, and claims 2-7 and 24-45 have been cancelled. Therefore, claims 1-12 and 14-16 are pending, and claims 1 and 8-23 are pending and the subject of this Office Action.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Objections and/or Rejections
5.	The rejection of claim 52 under 35 U.S.C. 112(a) as set forth at pp. 5-8 of the previous Office action (mailed 09 July 2021) is moot in view of Applicant’s cancellation of said claim (filed 

Maintained and/or New Objections and/or Rejections
Claim Rejections - 35 USC § 112, 1st Paragraph
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1 and 8-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The basis for this rejection is set forth at pp. 5-8 of the previous Office action (mailed 09 July 2021).
8.	The claims are directed to a method of delivering an agent to a cell expressing Pancreatic and Duodenum Homeobox 1 (PDX1) comprising contacting the cell with (i) a targeting moiety that binds Purinergic Receptor P2Y G-Protein Coupled 1 (P2RY1) selected from ATP, ADP, MRS2500, tetraammonium salt, BPTU, BxATP triethylammonium salt, 2-Methylthio-ADP, MRS 
9.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a desired functional property in the form of the recitation of the targeting moiety being capable of binding P2YR1 and the agent comprising a binding moiety that binds the targeting moiety.  However, there does not appear to be an adequate written description in the specification as filed of the targeting moieties being capable of binding P2YR1 and the agents/binding moieties that binds the targeting moiety, which fail to recite any physical or structural properties.  The 
10.	In the absence of sufficient direction and guidance, the disclosure does not provide sufficient written description for the entire genus of antibodies encompassed by the claims.
11.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
12.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure of the encompassed genus of targeting moieties being capable of binding P2YR1 and the agents/binding moieties that binds the targeting moiety, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
13.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
14.	Therefore, the claims fail to meet the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Response to Arguments
15.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.

17.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.  In order to provide adequate written description and evidence of possession of a claimed genus of compounds utilized in the claimed methods, the specification must provide sufficient distinguishing identifying characteristics of the genus of compounds. However, the specification fails to provide any critical structural features to adequately describe the genus of targeting moieties and binding moieties that can be utilized in the claimed method. The courts have held that:
“[A] sufficient description of a genus… requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).

18.	In the instant case, the claims (claims 14-18) broadly encompass any compound capable of binding to P2RY1, and claims 1 and 8-23 broadly encompass any compound capable of binding a member of the CEA family or MSLN. The claims thus attempt to describe a genus of compounds by describing something that is not the compound, but rather the target to which the compound binds and is also capable of being bound by the binding moiety. Amended claim 1, and claims dependent thereon, recite that the targeting moiety is selected from ATP, ADP, MRS2500, tetraammonium salt, BPTU, BxATP triethylammonium salt, 2-Methylthio-ADP, MRS 2365, MRS 2179 tetrasodium salt, MRS 2279 and 2,2’-Pyridylisatogen tosylate. However, whereas these moieties are disclosed in the Specification and their structures are known, neither the Specification and capable of being targeted by avidin, an oxidized variant of avidin, streptavidin or biotin. Based on such a limited description of a single pairing of targeting/binding moieties that are capable of being utilized in the claimed method, one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species of targeting moieties and binding moieties to describe the claimed genus.

19.	The Examiner has fully considered all evidence of record and has responded to each substantive element of Applicant’s response.

Summary

20.	No claim is allowed.


Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
December 9, 2021